Citation Nr: 1549074	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-05 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder condition. 

2.  Entitlement to service connection for a right shoulder condition. 


REPRESENTATION

Appellant representated by:   Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1988 to May 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In August 2015, a hearing before the undersigned Veterans Law Judge was held at the Atlanta, Georgia RO. The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file. 

As will be discussed in greater detail below, the Board finds that the claim should be considered on a de novo basis due to the submission of relevant service personnel records during the pendency of the current appeal.  38 C.F.R. § 3.156(c).  Seeing as how the claim was developed and certified on the basis of whether new and material evidence has been received, the Board retained the new and material characterization with regards to the initial jurisdictional issue, but only for the purposes of the title page.  However, as the service personnel records that were received after the final Board decision in September 1997 require reconsideration of the merits of this claim, the Board also lists the claim to be reconsidered separately on the title page. 

The issue of entitlement to service connection for a right shoulder condition on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  In a rating decision in September 1997, the RO denied the Veteran's claim for service connection for a right shoulder condition. 
2.  Evidence received since the September 1997 rating decision includes service treatment records not before the RO when it made its prior decision that indicate that the Veteran did not have a right shoulder condition upon entrance into service.  


CONCLUSION OF LAW

As relevant service treatment records were received subsequent to September 1997, the claim of service connection for a right shoulder condition should be reconsidered.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(c) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As discussed previously, the claim of service connection for an acquired psychiatric disorder is certified as an application to reopen on the basis of new and material evidence.  In light of the Board's determination that the issue of whether the Veteran's entitlement to service connection is to be reconsidered on the merits, and in recognition of the fact that this is entirely favorable to the Veteran, no further action is required to comply with the VCAA. 

Legal Criteria, Factual Background and Analysis

In a rating decision in September 1997, an RO in Detroit, Michigan denied service connection for a right shoulder condition on the basis that the evidence of record did not show permanent residual impairment.  The RO did indicate that it would reconsider its decision if the Veteran made himself available for an examination and if the examination demonstrated permanent residual impairment related to the in-service right should dislocation.  In a letter, dated in September 1997, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the September 1997 rating decision became final by operation of law, except that the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

As the unappealed rating decision in September 1997 is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.  "New evidence" is defined as existing evidence not previously submitted to agency decision makers; "material evidence" is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the most recent final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In addition to the above provision, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claim file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (outlined above and providing a definition of new and material evidence).  Service department records are considered relevant if they are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i). 

The evidence at the time of the rating decision in September 1997 included service treatment records (STRs) for the period from 1995 to 1997.  According to the RO in the rating decision, the STRs included a record of 1997 treatment in service for a right shoulder dislocation.  Although it is unclear what record(s) the RO refers to in the rating decision, a review of the STRs currently in the record reveal an emergency care and treatment report dated in January 1997 which indicates that the Veteran was diagnosed with right anteroinferior shoulder dislocation caused by a fall of thirty feet while on the obstacle course.  In addition, a report of medical examination dated in April 1997 shows a diagnosis of right shoulder pain, rule out unstable joint.  This report is directly referenced by the RO in its September 1997 decision. 

Subsequent to the September 1997 decision, STRs dated in January 1986 have been added to the file, including a medical examination and a report of medical history.  Each record was prepared on the occasion of the Veteran's entrance into inactive duty with the Army reserves.  Both the January 1986 medical examination and report of medical history are silent as to any complaints, findings, treatment, or diagnoses relating to a right shoulder condition.  

As mentioned previously, the Veteran's claims file is entirely electronic.  All STRs in the electronic file were uploaded in June 2014.  A routing and transmittal slip included with the STRs indicates that the STRs were requested for transmission in February 2010.  There are no other documents in the claims file which indicate what STRs were associated with the claims file at the time of the original rating decision and when those STRs were associated.  Thus, it is entirely unclear what STRs were actually available to the RO at the time of the September 1997 decision. 

The STRs dated in January 1986, documenting as they do a lack of any medical evidence that the Veteran had a right shoulder condition upon beginning inactive duty in Janaury 1986, substantiate the determination that the Veteran was in sound condition when he entered service in 1988.  This evidence, which existed at the time of the original denial but was not on file when the claim was originally decided, is directly relevant to the claim on appeal.  These January 1997 records are also directly relevant to the claim on appeal.  Accordingly, the claim for service connection for a right shoulder condition should be reconsidered.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2015).




ORDER

The appeal to reconsider the claim of service connection for a right shoulder condition is granted; to this extent only, the claim is allowed. 


REMAND

Prior to reconsidering the claim of service connection for a right shoulder condition, further development of the record is necessary to comply with VA's duty to assist in the development of evidence pertinent to the claim.  38 C.F.R. § 3.159.

The Veteran was scheduled for a VA medical examination, to include an X-ray of his right shoulder, in November 2011, for the purpose of determining whether his currently diagnosed right shoulder condition was related to a right shoulder injury incurred in service.  He appeared for the X-ray but did not appear for the medical examination on the same day.  The results of the X-ray found no fracture or dislocation and noted that the AC joints and adjacent ribs looked normal.  The impression was a normal right shoulder.  No medical opinion was offered by a VA examiner, and no follow up examination was scheduled. 

During the August 2015 hearing, the Veteran indicated that he would be willing to appear for a new VA medical examination in order to determine whether his current right shoulder condition is related to a right shoulder injury he incurred in service. 

Accordingly, the case is REMANDED for the following action:

1. Arrange to have the Veteran scheduled for a VA examination to determine the severity of his current right shoulder condition and its etiology.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed right shoulder condition had onset during his period of service from October 1988 to May 1997. 
In furnishing an opinion, the examiner should consider, and comment upon as necessary, upon the following evidence:
  
(a)  An emergency care and treatment report dated in
January 1997 which indicates that the Veteran was diagnosed with right anteroinferior shoulder dislocation caused by a fall of thirty feet while on the obstacle course.  The report also mentions that the Veteran experienced a right rotator cuff tear approximately twelve years prior to the right shoulder injury. 

(b)  A chronological record of medical care dated in
January 1997 which shows a diagnosis of right shoulder dislocation. 

(c)  A report of medical examination dated in April 1997
that shows a diagnosis of right shoulder pain, rule out unstable joint.  

(d)  An examination from Atlanta Knee & Shoulder
carried out by a Dr. Lee and dated in March 2010 in which the Veteran complainted of "popping, catching, and pain" in the right shoulder and that "gradually the shoulders seem to get worse."  Dr. Lee diagnosed a right shoulder rotator cuff tendonitis, subacromial bursitis, and impingement, as well as a possible right shoulder capsular labral chronic injury and labral tear.  

(e)  An opinion dated in June 2010 in which Dr. Lee
stated that he believes "that the patient's right shoulder dislocation while in the military is likely a contributing factor to his current diagnosis".  

(f)  An MRI report from Open MRI dated in March 2010
that shows a diagnosis by a Dr. Meli of: mild subacromial/subdeltoid burisitis without evidence of rotator cuff tear; type III acromion and mild to moderate osteroarthritis/fibro-osseous expansion of the AC joint, both potentially creating mild to moderate mass-effect/impingement type anatomy with respect to the bursal sided surface of the supraspinatus; and no evidence of labral tear. 

(g)  A March 2010 arthrogram also carried out by Dr.
Meli that was negative for any findings. 

(h)  A letter dated in March 2010 from the business
manager of Local Union 613, International Brotherhood of Electrical Workers (IBEW). He stated that the Veteran has been an IBEW member since July 2001 and "has continuously complained about shoulder and back pain and has been unable to take job calls because of this pain." 

(i)  A November 2011 X-ray carried out by a VA
examiner which found no fracture or dislocation and noted that the AC joints and adjacent ribs looked normal.  The impression was a normal right shoulder. 

(j)  Transcript from an August 2015 travel board hearing
in which the Veteran states that pain from his shoulder condition stops him from doing work above his head, which is common as he works as an electrician. 

The examiner should set forth a rationale for the conclusions reached.

2. After completing the above, the Veteran's claim
should be readjudicated.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


